COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
TED MEINERT,                                                   )
                                                                              )              
No.  08-04-00326-CV
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )               
120th District Court
GOSA LTD, A Texas Limited
Partnership,             )
                                                                              )          
of El Paso County, Texas
Appellee.                           )
                                                                              )                   (TC# 2003-754)
                                                                              )
 
 
MEMORANDUM  OPINION
 
Pending before the
Court on its own initiative is the dismissal of this appeal for want of
prosecution.  See Tex.R.App.P. 42.3. 
Finding no Appellant=s
brief has been filed, we dismiss the appeal.
This Court
possesses the authority to dismiss an appeal for want of prosecution when an
appellant in a civil case fails to timely file its brief and gives no
reasonable explanation for such failure. 
Tex.R.App.P. 38.8(a)(1).




On November 1,
2004, Appellant timely filed a notice of appeal in this cause.  The clerk=s
record was filed on December 7, 2004.  It
appearing that no reporter=s
record would be filed, Appellant=s
brief was due thirty days after the filing of the clerk=s
record, that is, January 6, 2005.  On
January 24, 2005, this Court=s
clerk sent a letter to the parties indicating our intent to dismiss the case
for want of prosecution absent a response from any party within ten days to
show grounds for continuing the appeal. 
On February 7, 2005, Appellant filed a motion for an extension of time
in which to file the brief.  That same
date, the Court=s clerk
informed Appellant that it could not act on his motion because he failed to
comply with Rules 9 and 10 of the Texas Rules of Appellate Procedure.  The Court requested that Appellant file an
amended motion immediately so that the motion could be acted upon.  Subsequently, the Court denied Appellant=s February 7 motion without written
order on February 24, and that same day informed the parties again of the Court=s intent to dismiss for want of
prosecution.  No further response has
been received as of this date. 
Accordingly, pursuant to Tex.R.App.P.
42.3(b) and (c), we dismiss the appeal for want of prosecution.
 
 
 
March
31, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.